DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 6-12-2019, is acknowledged.  Claims 4-8, 15-19, and 27 have been amended.  Claims 20-24, and 28-31 have been canceled.
Claims 1-19, and 25-27 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Abstract, line 2, "Clostridium difficile (C. difficile)" should be "Clostridium difficile (C. difficile)".
	Throughout the specification, the first recitation of a term/abbreviation should be defined.
Page 3, line 4, "e.g." should not be in italics for consistency with the rest of the specification.
Page 6, lines 2-3, the brief description of Figure 1 does not define "MODIFY I, PN001, MODIFY II, or PN002; lines 7, define "FAS population"; define "GWAS"; line 18, define MAF.
Page 7, lines 31, 37, "e.g." should not be in italics; line 35, "i.e." should not be in italics.
Page 10, lines 4, 11, "e.g." should not be in italics.
Page 16, line 1, "e.g." should not be in italics.
Page 18, lines 15, 25, 32, "e.g." should not be in italics.
Page 19, lines 4, 8, 36, "e.g." should not be in italics.
Page 20, lines 1, 9, "i.e." should not be in italics.
Page 21, line 10, "e.g." should not be in italics.
e.g." should not be in italics.
Page 24, lines 4, 33, "e.g." should not be in italics.
Page 25, lines 1, 16, 36, "e.g." should not be in italics.
Page 26, line 4, "e.g." should not be in italics.
Page 31, lines 37-38, "Clostridium-difficile associated disease" should be "Clostridium difficile-associated disease".
Page 34, lines 12, 13, 33, "e.g." should not be in italics; line 29, "i.e." should not be in italics.
Page 37, lines 9, 20, "e.g." should not be in italics.
Page 38, line 10, define "SAEs".
Page 41, lines 10-11, cited reference is incomplete.
Appropriate correction is required.
Drawings
Figure 1 is objected to because it does not show "M	ODIFY II (PN002) as recited in the Brief Description, page 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
Claim Objections
Claim 1 is objected to because of the following:  there should be a semicolon (;) at the end of component (c); at the end of component (f) "gene and" should be "gene; and".  Appropriate correction is required.
Claim 10 is objected to because of the following:  there should be a semicolon (;) at the end of component (iii); at the end of component (vii) "i)-vi), and" should be "i)-vi); and".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, and 25 recite "linked variant".
	The specification defines "linked variant" as:

"Such variants, which are referred to herein as "linked variants", or proxy variants, may be any type of variant (e.g., a SNP, insertion or deletion variant) that is in high LD with the better response allele of interest.  Linked variants are readily identified by determining the degree of linkage35 disequilibrium between the better response allele of the rs2516513 SNP, the rs13379306 SNP, or the rs76166871 SNP, for example, and a candidate linked allele."

	However, the specification does not define the metes and bounds of what constitutes "high" LD.  Therefore, it is unclear what variants may be included in or excluded from the scope of "high LD".

	Claims 2-9, 11-19, 26, and 27 are dependent claims, but do not clarify the issue.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising administering the antibody bezlotoxumab to patients positive for the T allele of the rs2516513 single nucleotide polymorphism (SNP), or the A allele of the rsl 13379306 SNP, or the A allele of the rs76166871 SNP, or the HLA-DRB1 *07:01 allele of the HLA-DRB1 gene, or the HLA-DQB1 *02:02 allele of the HLA-DQB1 gene, or the HLA-DQA1 *02:01 allele of the HLA-DQA1 gene, does not reasonably provide enablement for preventing said recurrence of a Clostridium difficile (C. difficile) infection by administering all treatments that target C. difficile toxin B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention - a method of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising:
administering a therapeutically effective amount of a treatment that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof, wherein said patient, prior to the administration of the TcdB treatment, has tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers; wherein the one or more TcdB treatment response marker is selected from the group consisting of:
a)    the T allele of the rs2516513 single nucleotide polymorphism (SNP); 
b)    the A allele of the rsl 13379306 SNP; 
c)    the A allele of the rs76166871 SNP 
d)    the HLA-DRB1 *07:01 allele of the HLA-DRB1 gene; 
e)    the HLA-DQB1 *02:02 allele of the HLA-DQB1 gene; 
f)    the HLA-DQA1 *02:01 allele of the HLA-DQA1 gene and 
g)    a linked variant of one or more of the TcdB treatment response markers set forth in a) - f).
	 The state of the prior art does not teach the claimed invention, i.e., prevention of C. difficile infection in patients who have tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers set forth in a) – f).
	Therefore, there is a lack of predictability in the art that the administration of a therapeutically effective amount of a treatment that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof would result in the prevention of C. difficile infection in patients who have tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers set forth in a) – f).
	The amount of direction or guidance present - The only examples in the instant specification utilize two antibodies, Actoxumab (which specifically binds to C. difficile toxin A)  and Bezlotoxumab (which specifically binds to C. difficile toxin B) in combination or individually, and a placebo, in subjects already receiving standard of care treatment  for CDI (metronidazole, vancomycin, or fidaxomicin).  
	As recited on page 38, lines 8-10, "At the pre-specified interim analysis, the actoxumab arm was stopped, a decision driven by both low efficacy and observed increase in the number of 10 deaths and SAEs relative to placebo."
	As recited on page 38, lines 12-14, "PN001 met the primary efficacy objective 
demonstrating that treatment with bezlotoxumab significantly decreases the proportion of 
subjects with CDI recurrence over 12 weeks as compared to treatment with placebo" 
	As recited on page 38, lines 18-20, "Hence, addition of actoxumab/bezlotoxumab to therapy (i.e., actoxumab/bezlotoxumab) did not have efficacy benefit over bezlotoxumab alone."
	No other substances were administered to said patients.
	Thus, only the Bezlotoxumab when combined with standard care treatment  for CDI (metronidazole, vancomycin, or fidaxomicin) had high efficacy for preventing the recurrence of a Clostridium difficile infection.
The breadth of the claims - preventing a recurrence of a Clostridium difficile (C. difficile) infection by administering any treatment that targets C. difficile toxin B.

	The quantity of experimentation necessary – Therefore, based upon the teachings in the instant specification and the lack of teachings in the art, the quantity of experimentation necessary to determine what treatments (in patients who are positive for one or more of the TcdB treatment markers), that target C. difficile toxin B other than the antibody Bezlotoxumab plus standard care treatment for CDI (metronidazole, vancomycin, or fidaxomicin) would result in the prevention of recurrence of a Clostridium difficile infection constitute merely an invitation to experiment without a reasonable expectation of success even given the relative skill of those in the art of treating Clostridium difficile infections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lowy et al. (The New England Journal of Medicine, 362(3): 197-205, January 21, 2010).
	Claim 1 is a method of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising:
	administering a therapeutically effective amount of a treatment that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof, 
	wherein said patient, prior to the administration of the TcdB treatment, has tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers; wherein the one or more TcdB treatment response marker is selected from the group consisting of:
a)    the T allele of the rs2516513 single nucleotide polymorphism (SNP); 
b)    the A allele of the rsl 13379306 SNP; 
c)    the A allele of the rs76166871 SNP 
d)    the HLA-DRB1 *07:01 allele of the HLA-DRB1 gene; 
e)    the HLA-DQB1 *02:02 allele of the HLA-DQB1 gene; 
f)    the HLA-DQA1 *02:01 allele of the HLA-DQA1 gene and 
g)    a linked variant of one or more of the TcdB treatment response markers set forth in a) - f).

	Claim 2 is the method of claim 1, wherein the treatment that targets TcdB is a TcdB antibody or an antigen binding fragment thereof.

	Lowy et al. teach a method of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising:  administering a therapeutically effective amount of a treatment that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof.  The treatment involved two neutralizing, fully human monoclonal antibodies against C. difficile toxins A (CDA1) and b (CDB1).   The patients with symptomatic C. difficile infection were receiving either metronidazole or vancomycin.  The conclusions of their study showed that "the addition of monoclonal antibodies against C. difficile toxins to antibiotic agents significantly reduced the recurrence of C. difficile infection.  (Page 197) (sections PATIENTS, EFFICACY, pages 199-200) (Figure 1, Table 2)
	Lowy et al do not teach that any of the patients were tested for at least one copy of a better response allele from one or more TcdB treatment response markers.
	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat all patients, whether having a normal response allele or a better response allele, in order to prevent the recurrence of a C. difficile infection in all patients in need thereof.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 13, 2021